MEMORANDUM **
In these consolidated cases, Martin Lopez-Heredia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s deportation order and denying his motion to remand (No. 07-71976), and denying his motion to reconsider (No. 07-73840). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reconsider, and we review de novo claims of due process violations. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We deny the petitions for review.
Lopez-Heredia has waived any challenge to the BIA’s May 17, 2007 order by failing to challenge that order in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
The BIA acted within its discretion in denying Lopez-Heredia’s motion to reconsider because the motion failed to identify an error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). Yeghiazaryan v. Gonzales, 439 F.3d 994 (9th Cir.2006), is not to the contrary.
Because the BIA did not err in denying his motion to reconsider, Lopez-Heredia has not established a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITIONS FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.